     Case 2:19-cv-02072-TLN-DMC Document 15 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SCOTT DAVIS,                              No. 2:19-CV-2072-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17                  Plaintiff, proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §

18   1983. Pursuant to Eastern District of California Local Rules, this case was not assigned to a

19   District Judge when the case was filed. The parties have not consented to Magistrate Judge

20   jurisdiction and the Court now finds that assignment of a District Judge is necessary to properly

21   address the case.

22                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a District Judge and to update the docket to reflect the new case number.

24

25   Dated: August 4, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
